Order entered November 18, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00980-CV

                        IN THE INTEREST OF M.D.M.-C., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-21123

                                           ORDER
         Before the Court is appellant’s October 31, 2019 motion seeking an eight-day extension
of time to file his brief on the merits. We GRANT appellant’s motion as follows. We ORDER
the brief tendered to this Court by appellant on November 15, 2019 filed as of the date of this
order.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE